Citation Nr: 1114421	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg injury.

2.  Entitlement to service connection for a left leg injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastrointestinal disability, to include Barrett's Esophagus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision of the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011 the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has received the Combat Infantry Badge for his combat service during the Korean War.  During the March 2011 Board hearing, the Veteran testified that he was subject to enemy shelling two to three times per day during this combat service.  He reported that the impact of the shells on the ground was sometimes so great that he literally felt as if his body was being torn apart.  He noted that this impact, combined with being hit repeatedly by flying dirt and rocks, resulted in him developing chronic pain in his legs, which has continued up until the present day.

The Board notes that the Veteran's service treatment records are unavailable for review.  However, the Board finds that the Veteran's testimony regarding the intense shelling to which he was subjected is credible and consistent with the circumstances of his combat service.  See 38 U.S.C.A. § 1154(b).  Consequently, as the evidence suggests that he now has arthritis in both legs and as he has also alleged continuity of leg symptomatology since being exposed to the shelling, the Board finds that a VA examination to assess the likely etiology of any current leg disability is necessary prior to final adjudication of his leg disability claims.  See 38 C.F.R. § 3.159(c)(4).   

Regarding the claims for service connection for hypertension and stomach disability, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) and during the March 2011 hearing, his representative asserted that the Veteran's hypertension and stomach problems are secondary to his PTSD.  Additionally, the Veteran has also alleged that his hypertension and stomach problems are directly related to service, indicating that he started taking medication for both hypertension and stomach problems immediately after he separated from service.  Further, in an April 2008 letter, a treating physician, Dr. Williams, indicated his belief that the Veteran's stomach trouble, including Barrett's esophagitis, is directly related to service and suggested that the Veteran's hypertension may also be related to service, noting that none of the Veteran's 11 siblings have had any trouble with hypertension.  Accordingly, the Board also finds that a VA examination to determine the likely etiology of the Veteran's hypertension and stomach disability is necessary prior to final adjudication of these claims.  

The Board also notes that in the April 2008 letter, Dr. Williams indicated that he had been treating the Veteran for the past 11 years.  Accordingly, on remand, prior to arranging for the VA examinations, the RO/AMC should, after obtaining an appropriate release, attempt to obtain any available treatment records from Dr. Williams, which pertain to the Veteran.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to provide an appropriate release of information so that the RO/AMC may obtain any available records pertaining to the Veteran from Dr. Williams, following the procedure outlined in 38 C.F.R. § 3.159(c)(1), pertaining to obtaining records not in the custody of a Federal department or agency.  

2.  The RO/AMC should arrange for a VA orthopedic examination by an appropriate physician to determine the likely etiology of any current right and/or left leg disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinion whether any right and/or left leg disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, to include his combat experience therein.  The examiner should explain the rationale for the opinions given.  

3.  The RO/AMC should arrange for a VA examination by an appropriate physician to determine the likely etiology of any hypertension and stomach disability, to include Barrett's esophagus.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide an opinions in answer to the following questions:

A)  Based on your review of the record and physical examination, does the Veteran currently have hypertension?

B)  Is it as least as likely as not (i.e. a 50% chance or better) that the hypertension is directly related to the Veteran's military service?

C)  Is it as least as likely as not (i.e. a 50% chance or better) that the hypertension is caused by the Veteran's service-connected PTSD?

D)  Is it as least as likely as not (i.e. a 50% chance or better) that the hypertension has been aggravated (beyond the natural progression of the disease) by the Veteran's service-connected PTSD?    

E)  Based on your review of the record and physical examination, what gastrointestinal disorders does the Veteran currently have?

F)  For each diagnosed gastrointestinal disorder, please provide an opinion as to whether such disorder is at least as likely as not (i.e. a 50% chance or better) directly related to the Veteran's military service.  

G) For each diagnosed gastrointestinal disorder, please provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that  such disorder has been caused by the Veteran's service-connected PTSD.  

H)  For each diagnosed gastrointestinal disorder, please provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or better) that such disorder has been aggravated (beyond the natural progression of the disease) by the Veteran's service-connected PTSD.    

The examiner should provide a rationale for all opinions given.

4.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

